
	
		I
		111th CONGRESS
		1st Session
		H. R. 4141
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Hill introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to allow certain individuals and households to be
		  eligible for Federal assistance.
	
	
		1.Short titleThis Act may be cited as the
			 Disaster Assistance Reform Act of
			 2009.
		2.Disaster assistance
			 for individuals and households in contiguous statesSection 408 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5176) is amended by
			 adding at the end the following:
			
				(k)Disaster
				assistance for individuals and households in contiguous statesNotwithstanding the provisions of this Act
				and only for purposes of this section, the President shall provide an
				individual or household in a State contiguous to a State for which a major
				disaster has been declared with assistance under this section if such
				individual or household—
					(1)has been adversely
				affected by the major disaster; and
					(2)resides in a
				county included in the request for a declaration made by the Governor of the
				State and such county is in a State contiguous to a State for which a major
				disaster has been declared, and certain counties in each of such States have
				comparable damage estimates. For a damage estimate to be comparable, the ratio
				determined by dividing the number of the houses impacted by the population in a
				county in a State that has not been declared a major disaster has to equal or
				exceed the ratio for the county, eligible for disaster assistance for such
				disaster in the State declared a major disaster, that has the lowest number of
				houses impacted divided by the population in such
				county
					.
		
